Citation Nr: 1221544	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  05-04 928	)	DATE

	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD), to include eligibility for medical care under 38 U.S.C.A. § 17. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The appellant served on active duty from August 1966 to May 1971.  Service records (DD Forms 214) show that the appellant received an Honorable discharge for the period of August 9, 1966, to May 20, 1968, but was issued a discharge "Under Conditions Other than Honorable" for the period of May 21, 1968, to May 21, 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 RO decision, which denied a claim for service connection for PTSD.  The Board notes that this issue was remanded in July 2006 and in April 2009 for further development. 

In August 2005, a Travel Board hearing was held before a Veterans Law Judge at the Wichita, Kansas, RO.  A transcript of that proceeding has been associated with the claims folder.  The Board notes that the Veterans Law Judge who conducted this hearing is no longer with the Board.  The appellant was issued a letter in March 2009 informing him that this Veterans Law Judge was no longer employed with the Board and offering him the opportunity to testify before another member of the Board.  The appellant responded in April 2009 that he did not wish to appear at a new hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

After a thorough review of the appellant's claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.  The evidence of record reflects that the appellant served in Vietnam from July 24, 1969, to July 23, 1970.  The appellant is seeking entitlement to service connection for PTSD resulting from his service in Vietnam.  

Specifically, the appellant has asserted in statements and personal hearing testimony that he believes he has PTSD as a result of his service in Vietnam.  He has indicated that, 3 or 4 weeks in country, he was engaged in his first firefight while assigned to the 919th Engineers, 11th Armored Cavalry Regiment when the North Vietnamese Army and Viet Cong tried to overrun Quan Loi.  He further indicated that it was on August 12, 1969, that this attempt was made to overrun the base, and that the base was under attack from about midnight until daylight.  The appellant also reported that his job as an armored personnel carrier driver regularly put him in the line of fire.  He asserted that his vehicle came under rocket attack in September at a place called Sidewinder and someone was killed.  Further, he described an incident in November, in which he was sent on a four-day mission in War Zone Three and came under fire.  He also reported an incident around April 9, 1970, in War Zone Three, in which 3 men were killed.  In May or June of 1970, the appellant reported invading Cambodia.  The appellant indicated that he had difficulties trying to fit back in after being in combat.  He claims that he put in a request to return to Vietnam and was denied.  His personnel records reflect such a request.  The appellant claims that he went AWOL three times after getting to the point where he could not take it anymore.

Additionally, the claims file contains a statement from a fellow service member, who indicated that rockets hit near them on the appellant's first night in Quan Loa and they were attacked at a base called Sidewinder in August. 

A review of the post-service medical records reveals that the appellant was noted in a September 2003 VA treatment record as having PTSD from the Vietnam War. 

As noted above, the claims file reflects that the appellant had 2 periods of active duty service.  Service records (DD Forms 214) show that the appellant received an Honorable discharge for the period of August 9, 1966, to May 20, 1968, but was issued a discharge "Under Conditions Other than Honorable" for the period of May 21, 1968, to May 21, 1971.

In September 2011, an administrative decision was issued with regard to the issue of whether new and material evidence sufficient to establish that the character of the claimant's discharge does not constitute a bar to VA benefits for the period of service August 9, 1966, to May 21, 1977 (re: unconditional discharge under 38 C.F.R. § 3.13).  This decision determined that the appellant had not submitted new and material evidence sufficient to establish that the character of the claimant's discharge does not constitute a bar to VA benefits for the period of August 9, 1966, to May 21, 1971.  The April 2003 VA administrative decision was confirmed.  The claimant's service from August 9, 1966, to August 8, 1969, is determined to be honorable for VA (HVA) purposes under 38 C.F.R. § 3.13(c).  The claimant is entitled to all VA benefits, including heath care under chapter 38 U.S.C.A. § 17 for any disabilities determined to be service connected during this period.  The claimant's service beginning August 9, 1969, to May 21, 1971, is determined to be one period of service under 38 C.F.R. § 3.13(a) and (b).  The discharge for this period of service is determined to be dishonorable for VA (DVA) purposes under the provisions of 38 C.F.R. § 3.12(d)(4).  The claimant is entitled to health care under 38 U.S.C.A. § 17 for any disabilities incurred in or aggravated during this period of service. 

In light of the findings of the September 2011 administrative decision, the Board notes that the character of the appellant's discharge does not constitute a bar to VA benefits for the period of service from August 9, 1966, to August 8, 1969.  Additionally, despite the appellant's dishonorable discharge for the period of August 9, 1969, to May 21, 1971, the Board must consider whether the appellant is entitled to health care under 38 U.S.C.A. § 17 for any disabilities incurred in or aggravated during this period of service. 

With regard to the appellant's reported stressors, the Board notes that no attempts have been made to verify his reports of coming under attack in service.  As such, the Board finds that this issue must be remanded in order to conduct unit records searches to verify the appellant's reports of coming under attack in July, August, September, and November of 1969, and in April, May, and June of 1970.  

After attempts to verify the appellant's reported stressors have been made, the appellant should be scheduled for a VA examination to determine whether he has a current diagnosis of PTSD in accordance with the criteria for PTSD as set forth in the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV), and, if so, whether this PTSD was caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination). 

Further, any and all relevant VA treatment records should be obtained and associated with the claims file. 

Finally, the Board notes that the claims file contains some of the appellant's service treatment records from both of his periods of active duty service.  However, it is unclear from the record where a formal request has been submitted for all of the appellant's service treatment records from both periods of active duty service.  Upon remand, such a request should be made. 

Accordingly, the case is REMANDED for the following action:

1. Ensure that all available service treatment records for the period of August 1966 to May 1971 have been obtained and associated with the claims file.

2. Obtain any and all relevant VA treatment records that have not yet been associated with the claims file.  

3. Prepare a letter asking the United States Army and Joint Services Records Research Center (JSRRC) to provide any available information which might corroborate the appellant's alleged stressors.  Specifically, a request should be made to verify the appellant's reports of receiving fire during the months of July, August, September, and November of 1969, and in April, May, and June of 1970.

4. After a response from the JSRRC has been associated with the claims file, schedule the appellant for a VA examination for his claimed PTSD.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the appellant a history of symptoms relating to his claimed PTSD.  

After reviewing the file, examining the appellant, and noting his reported history of symptoms, the examiner should determine whether the appellant has a current diagnosis of PTSD in accordance with the DSM-IV criteria.  Then, an opinion should be provided as to whether it is at least as likely as not that his current PTSD was caused or aggravated by his active duty service.  If the examiner so determines, he or she should specify to which period of active duty service the appellant's PTSD is related, the period of August 9, 1966, to August 8, 1969, or the period of August 9, 1969, to May 21, 1971.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

5. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC).  If the benefit sought on appeal remains denied, the appellant should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the appellant and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


